Citation Nr: 9911458	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-05 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for low 
back and bilateral knee conditions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Gail R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1979, following prior active duty for training from April to 
September 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO) which denied the 
veteran's application to reopen his claim for service 
connection for low back and bilateral knee conditions.  The 
veteran requested but did not report for a hearing before the 
Board at the RO in August 1998.


FINDINGS OF FACT

1.  In an unappealed decision of February 1994, the RO denied 
the veteran's claims for service connection for low back and 
bilateral knee conditions.

2.  The veteran has submitted evidence which bears directly 
but not substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, but is 
not so significant that it must be considered to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's decision of February 1994 denying service 
connection for low back and bilateral knee conditions is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991) and §§ 7103, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 20.1103 (1998).

2.  The evidence received since the February 1994 denial is 
not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for low back and 
bilateral knee conditions have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file an NOD 
with the RO's February 1994 determination, that determination 
is final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West,, No. 97-2180, slip 
op. at 7 (U.S. Ct. Vet. App. Feb. 17, 1999).  On appellate 
review, the Board must consider all evidence submitted since 
the claim was finally disallowed.  See Elkins v. West, No. 
97-1534, slip op. at 7-8 (U.S. Ct. Vet. App. Feb. 17, 1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1998), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, slip. op. at 4.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

The evidence of record at the time of the RO's February 1994 
decision was the following:  Service medical records; reports 
of VA inpatient alcohol rehabilitation or psychiatric 
hospitalization in July and August 1981, February 1985, and 
June and July 1993, and the report of a VA compensation and 
pension examination of September 1993 conducted at the 
Cincinnati, VA Medical Center (VAMC).  

Service medical records established that the veteran injured 
his back in April 1977 when he fell, and was diagnosed with a 
contusion of the lower mid-back.  In July 1977, the veteran 
was treated for left knee pain when he tripped and fell on a 
rock.  The knee showed no swelling or discoloration and the 
impression of the examining officer was that the knee was 
bruised.  In September 1977, the veteran continued to report 
left knee pain, but there was no discoloration or crepitus, 
or pain on palpation.  Again in September 1977, the veteran 
complained of left knee and lower back pain.  The veteran had 
a "knot" in his back, and was diagnosed with muscle spasm 
of the left lumbar paravertebral area.  With respect to the 
knee, there was no soft tissue swelling or tenderness, no 
joint laxity, full range of motion with pain upon full 
extension and the primary pain was in the subpatella.  The 
medical officer's assessment was that the left knee had no 
discernable problem.  

The service medical records show that about a week later in 
September 1977 the veteran reported that he had fallen down 
the stairs over the weekend and he complained of left knee 
pain.  The only observable symptom was an abrasion over the 
left patella.  The assessment was trauma to the left knee.  
When he continued to have pain in the left knee in later 
September 1977, the knee examiner by the medical officer was 
normal.  He was diagnosed with tendonitis.  There are no 
further reports of left knee or lower back complaints.  In 
August 1978, the veteran was diagnosed with a sebaceous cyst 
on the back of the upper right leg, which continued to cause 
pain until the end of September 1978.  The separation medical 
examination report is negative for any back, left knee, or 
right leg complaints.

On his original compensation claim in June 1993, the veteran 
did not list any treatment after service for his back and 
knees.  The reports of VAS psychiatric hospitalization 
beginning with an admission to the Phoenix VAMC in July and 
August 1991 make no reference to any back or knee problems by 
history or on physical examination.  The 1981 admission 
refers to a head injury in June 1980.  The veteran reportedly 
had not returned to work since that time.  The 1995 
hospitalization summary shows that the veteran had been a 
heavy machinery erector until the 1980 accident and had been 
on industrial compensation for about three years.  As part of 
vocational rehabilitation, he had gone to truck driver school 
to learn to drive a truck, which he did for some time.  He 
stated on his June 1993 claim that he had last worked in 
1991.  On the report of VA hospitalization in June and July 
1993, the veteran's physical examination was normal.  
Reportedly, he had worked as a welder, but had not worked 
since a fall injuring his head, right arm and leg.  

During the September 1993 VA examination, it was noted that 
the veteran had not worked in three years.  He was not a good 
historian.  The veteran reported that his back had bothered 
him since he had injured it in service lifting telephone 
poles.  The low back pain which had worsened over time.  He 
stated that his knees bothered him while in the Marines due 
to running, marching and exercising and that they had 
continued to bother him since that time.  He stated that the 
knees would pop and grind and that they were equally 
symptomatic.  

The veteran was diagnosed on the physical examination with 
(1) bilateral chondromalacia, and (2) degenerative disc 
disease of the lumbar spine; lumbosacral strain.  An x-ray 
study of the lumbar spine was interpreted as showing an old 
fracture at L1 with wedging and some other small defects at 
other levels due to faulty development of the epiphysis.  It 
was also noted that they might have been due to trauma or 
some activity in service.  The examiner questioned, "What 
sport was this patient involved in?"

The pertinent evidence associated with the claims file since 
the February 1994 denial is as follows:  Nashville, Tennessee 
VAMC outpatient treatment records dated July 1994; 
Chillicothe, Ohio VAMC outpatient treatment records dated 
December 1995 to April 1996; Cincinnati, Ohio VAMC outpatient 
treatment records dated March 1996 through August 1996; the 
transcript of a September 1997 RO hearing; a statement of 
veteran's brother dated June 1997; a statement of veteran's 
friend dated July 1997; and a statement of veteran's father 
dated September 1997.

The newly submitted medical records reveal that the veteran 
sought treatment for back pain on a number of occasions in 
the 1990s.  An MRI performed in January 1996 resulted in a 
diagnosis of degenerative disc disease throughout the upper 
lumbar spine with spinal stenosis, most pronounced at L2 to 
L3 and T12 to L1.  In March 1996, the veteran also complained 
of bilateral leg pain, with the pain greater in the left than 
right leg, and radiating down to the feet and into the groin.  
I

Upon being questioned about pertinent treatment after 
service, the veteran testified at a September 1997 RO hearing 
that in 1980 he was not accepted at a Michigan VA medical 
center and that after service he had worked mostly laboring 
type work such as welding.  He did not take a physical for 
any job.  The veteran testified that he had suffered from 
back and knee problems since he was in the military.  He 
testified that he had not suffered from any other back or 
knee injuries.  He stated that he worked on an automobile 
manufacturing assembly line in the early 1980's and that he 
received medical treatment for his back from a doctor at his 
place of employment.  Attempts were made by the RO to obtain 
these records and no records were located at the addresses 
supplied by the veteran.  The veteran and his wife also 
testified as to his current symptoms.

Three lay statements were submitted which essentially state 
that prior to entrance into the military, the veteran had no 
physical health problems.  The attestants stated that since 
separation from the military, the veteran had complained 
consistently of back and knee pain and that he had been much 
less active.

The evidence submitted subsequent to the February 1994 denial 
bears directly, but not substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself and in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.  A 
veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Regarding the lower back pain, the new 
evidence merely confirms that the veteran has degenerative 
disc disease, but does not show that his current back 
condition is linked to his period of active service.  
Generally, lay evidence is not sufficient to show a medical 
nexus to a period of service for the purpose of establishing 
service connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).   

With respect to the knee condition, there is no new evidence 
of either a current diagnosis or a linkage to an in-service 
injury or other knee condition.  In summary, the new medical 
evidence showing back and knee pain in the 1990's and a 
January 1996 diagnosis of degenerative disc disease, is not 
material because it does not show that these conditions are 
related to injuries suffered by the veteran during active 
duty or any other incident in service.  

For the foregoing reasons, the evidence submitted subsequent 
to the February 1994 denial of the veteran's claim for 
service connection is not both new and material, and does not 
warrant the reopening of the claim.  Even if the Board 
concluded that the new evidence was material and reopened the 
claim, it would not be well grounded in the absence of 
competent medical evidence linking a current back condition, 
notably degenerative disc disease, or a bilateral knee 
condition such as chondromalacia, to service.  The veteran is 
entitled to apply to reopen his claim at any time, of course, 
with new and material evidence.  Of particular significance 
would be medical evidence linking a current back or knee 
condition to service with attention to the veteran's 
documented medical history.  










ORDER

New and material evidence not having been submitted to reopen 
the veteran's claims for service connection for low back and 
bilateral knee conditions, the appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

